Exhibit 10.26

SECTION 16 OFFICERS

GILEAD SCIENCES, INC.

PERFORMANCE SHARE AWARD AGREEMENT

RECITALS

A.        The Corporation has implemented the Plan for the purpose of providing
incentives to attract, retain and motivate eligible Employees, Directors and
Consultants to continue their service relationship with the Corporation.

B.        Participant is to render valuable services to the Corporation (or a
Related Entity), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to Participant thereunder.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.        Grant of Restricted Stock Units.      The Corporation hereby awards to
Participant, as of the Award Date indicated below, an award (the “Award”) of
Performance Shares under the Corporation’s 2004 Equity Incentive Plan, as
amended (the “Plan”). Each Performance Share which vests pursuant to the terms
of this Agreement shall provide Participant with the right to receive one or
more shares of Common Stock on the designated issuance date. The number of
shares of Common Stock subject to the awarded Performance Shares, the applicable
performance vesting requirement for those shares, the date on which those vested
shares of Common Stock shall become issuable and the remaining terms and
conditions governing the Award, including the applicable service vesting
requirement, shall be as set forth in this Agreement.

AWARD SUMMARY

 

Participant

  

___________________________________________________

Award Date:

  

_______________, 200  

Designated Number of Per-formance Shares:

  

The actual number of shares of Common Stock that may become issuable pursuant to
the Performance Shares awarded under this Agreement shall be determined in
accordance with the Vesting Schedule below. For purposes of the percentage
calculations set forth in the Performance Vesting section of such schedule, the
designated number of Performance Shares to be utilized
is                                     shares.



--------------------------------------------------------------------------------

Vesting Schedule:

  

The number of shares of Common Stock which may actually vest and become issuable
pursuant to the Award shall be determined pursuant to a two-step process: (i)
first the maximum number of shares of Common Stock in which Participant can vest
under the Performance Vesting section below shall be calculated on the basis of
the level at which each of the Performance Goals specified on attached Schedule
I is actually attained and (ii) then the number of shares calculated under
clause (i) in which Participant may actually vest shall be determined on the
basis of his or her completion of the applicable Continuous Service vesting
requirements set forth in Paragraph 3 of this Agreement.

 

Performance Vesting: Attached Schedule I specifies the two Performance Goals to
be attained for the specified Performance Period. Within sixty-five (65) days
after the completion of that Performance Period, the Administrator shall
determine and certify the actual level of attainment for each Performance Goal.
On the basis of that certified level of attainment, the number of Performance
Shares will be multiplied by the applicable percentage (which may range from 0%
to 200%) determined in accordance with the percentile matrix set forth in
Schedule I. The number of shares resulting from such calculation shall
constitute the maximum number of shares of Common Stock in which Participant may
vest under this Award and shall be designated the “Performance-Qualified
Shares.” In no event may the number of such Performance-Qualified Shares exceed
200% of the number of Performance Shares specified in the Number of Performance
Shares section above.

 

To the extent any Performance Goal is attained at a level below the twentieth
percentile, a portion of the Performance Shares, as determined in accordance
with the percentile matrix set forth in Schedule I, may be forfeited, and any
such forfeited Performance Shares shall be immediately cancelled. Participant
shall thereupon cease to have any further right, title or interest in the shares
of Common Stock underlying those cancelled Performance Shares.

 

Continuous Service Vesting.    The number of Performance-Qualified Shares in
which Participant actually vests shall be determined on the basis of his or her
satisfaction of the Continuous-Service vesting requirements set forth in
Paragraph 3.

 

Change in Control Vesting.    The shares of Common Stock underlying the
Performance Shares subject to this Award may also vest on an accelerated basis
in accordance with Paragraph 5 should a Change in Control occur prior to the
completion of the Performance Period.

 

2



--------------------------------------------------------------------------------

Issuance Date:

  

The shares of Common Stock which actually vest and become issuable pursuant to
the terms of this Agreement shall be issued in accordance with the provisions of
this Agreement applicable to the particular circumstances under which such
vesting occurs.

2.        Limited Transferability.  Prior to the actual issuance of the shares
of Common Stock which vest hereunder, Participant may not transfer any interest
in the Performance Shares subject to this Award or the underlying shares of
Common Stock or pledge or otherwise hedge the sale of those Performance Shares
or underlying shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the underlying shares of Common Stock. However, any shares of
Common Stock which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any shares of Common Stock which in fact
vest and become issuable hereunder in the name of a revocable living trust
established for the exclusive benefit of Participant or Participant and his or
her spouse. Participant may make such a beneficiary designation or ownership
directive at any time by completing the Corporation’s Universal Beneficiary
Designation form and filing the completed form with the Plan Administrator or
its designee.

3.        Continuous Service Requirement.  The number of Performance-Qualified
Shares calculated in accordance with the Performance-Vesting provisions of
Paragraph 1 and attached Schedule I represent the maximum number of shares of
Common Stock in which Participant can vest hereunder. The actual number of
shares of Common Stock in which Participant shall vest shall be determined as
follows:

-        If Participant remains in Continuous Service through the date following
the completion of the Performance Period on which the Administrator certifies
the attained level of the Performance Goals for that Performance Period,
Participant shall vest in one hundred percent (100%) of the
Performance-Qualified Shares.

-        If Participant’s Continuous Service terminates prior to the completion
of the Performance Period (or after the completion of the Performance Period but
before the date the Administrator certifies the attained level of the
Performance Goals for that Performance Period) by reason of death or Permanent
Disability, then Participant shall, following the completion of the Performance
Period, vest in that number of shares of Common Stock (if any) determined by
multiplying the maximum number of Performance-Qualified Shares in which
Participant could vest, based on the actual level at which the Performance Goals
are attained and certified for the Performance Period, by a fraction, the
numerator

 

3



--------------------------------------------------------------------------------

of which is the number of months of Continuous Service actually completed by
Participant in such Performance Period (rounded to the closest whole month), and
the denominator of which is the number of months (rounded to the closest whole
number) constituting the entire Performance Period.

-        If Participant’s Continuous Service terminates by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the entire Performance
Period, then Participant shall, following the completion of the Performance
Period, vest in that number of shares of Common Stock (if any) determined by
multiplying the maximum number of Performance-Qualified Shares in which
Participant could vest, based on the actual level at which the Performance Goals
are attained and certified for the Performance Period, by a fraction, the
numerator of which is the number of months of Continuous Service actually
completed by Participant in such Performance Period prior to his or her
Retirement (rounded to the closest whole month), and the denominator of which is
the number of months (rounded to the closest whole number) constituting the
entire Performance Period.

-        If Participant’s Continuous Service ceases for any other reason
(including, without limitation, any deemed cessation of Continuous Service under
Paragraph 10) prior to the completion of the Performance Period or prior to the
date on which the Administrator certifies the attained level of the Performance
Goals for that Performance Period, then Participant shall not vest in any of the
Performance-Qualified Shares, and all of Participant’s right, title and interest
to the shares of Common Stock subject to this Award shall immediately terminate;
provided, however, that should a Change in Control occur prior to the completion
of the Performance Period, then the provisions of Paragraph 5 shall govern the
vesting of the Performance Shares.

4.        Stockholder Rights and Dividend Equivalents

(a)        The holder of this Award shall not have any stockholder rights,
including voting, dividend or liquidation rights, with respect to the shares of
Common Stock subject to the Award until Participant becomes the record holder of
those shares upon their actual issuance following the Corporation’s collection
of the applicable Withholding Taxes.

(b)        Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
securities (other than Common Stock) or other property, be declared and paid on
the outstanding Common Stock while one or more Performance Shares remain subject
to this Award (i.e., the underlying shares of Common Stock are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a phantom dividend equivalent to the actual dividend or
distribution that would have been paid on the maximum number of shares of Common
Stock that can qualify as Performance-Qualified Shares under this Award, had
that number of shares been issued and

 

4



--------------------------------------------------------------------------------

outstanding and entitled to that dividend or distribution. As one or more shares
of Common Stock subsequently vest hereunder upon the satisfaction of the
applicable vesting requirements, the phantom dividend equivalents credited to
those particular shares in the book account shall vest and shall be distributed
to Participant (in the same form the actual dividend or distribution was paid to
the holders of the Common Stock entitled to that dividend or distribution or in
such other form as the Administrator deems appropriate under the circumstances)
concurrently with the issuance of those vested shares. However, such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.

(c)        To the extent the maximum number of shares of Common Stock that can
qualify as Performance-Qualified Shares under this Award are not in fact earned
by reason of the levels at which the Performance Goals are actually attained,
then the phantom dividend equivalents credited to those unearned shares shall be
cancelled, and Participant shall cease to have any right or entitlement to
receive any distributions or other amounts with respect to those cancelled
dividend equivalents.

(d)        Should Participant cease Continuous Service without vesting in one or
more of the shares of Common Stock subject to this Award (including any shares
which do not otherwise vest at that time after taking into account any
applicable vesting acceleration provisions set forth in Paragraphs 3 and 5 of
this Agreement), then the phantom dividend equivalents credited to those
unvested shares shall be cancelled, and Participant shall thereupon cease to
have any further right or entitlement to those cancelled amounts.

5.        Change in Control.    The following provisions shall apply only to the
extent a Change in Control is consummated prior to the completion of the
Performance Period and shall have no force or effect in the event the effective
date of the Change in Control occurs after the completion of such Performance
Period.

(a)        Should (i) the Change in Control occur within the first twelve
(12) months of the Performance Period and (ii) Participant remain in Continuous
Service through the effective date of that Change in Control, then Participant
shall immediately vest in that number of shares of Common Stock equal to the
designated number of Performance Shares set forth in Paragraph 1, without any
measurement of Performance Goal attainment to date.

(b)        Should (i) the Change in Control occur at any time on or after the
completion of the first twelve (12) months of the Performance Period and
(ii) Participant remain in Continuous Service through the effective date of that
Change in Control, then Participant shall immediately vest in that number of
shares of Common Stock equal to the greater of:

    (i)        the designated number of Performance Shares set forth in
Paragraph 1, or

    (ii)        the number of Performance-Qualified Shares determined by
multiplying (A) the number of Performance Shares set forth in Paragraph 1 by
(B) the applicable percentage (determined in accordance with the percentile
matrix in attached Schedule I) for the levels at which the Performance

 

5



--------------------------------------------------------------------------------

Goals are attained over an abbreviated Performance Period ending with the close
of the Corporation’s fiscal quarter coincident with or immediately preceding the
effective date of the Change in Control.

(c)        The provisions of subparagraphs (a) and (b) of this Paragraph 5 shall
also apply should Participant’s Continuous Service terminate, by reason of an
involuntary termination other than for Cause or his or her resignation due to
Constructive Termination, at any time during the period beginning with the
execution date of the definitive agreement for the Change in Control transaction
and ending with the earlier of (i) the effective date of that Change in Control
or (ii) the termination of the definitive agreement without the consummation of
the Change in Control; provided, however, that in no event shall Participant
become entitled to any shares of Common Stock pursuant to this Paragraph 5 if
the Change in Control is not in fact consummated.

(d)        Should Participant cease Continuous Service during the Performance
Period by reason of death or Permanent Disability and a Change in Control
subsequently occur prior to the completion of that Performance Period, then the
Participant shall, at the time of such Change in Control, vest in a pro-rated
number of shares of Common Stock calculated by multiplying (i) the number of
Performance Shares or Performance-Qualified Shares determined in accordance with
the applicable provisions of subparagraphs (a) and (b) of this Paragraph 5 by
(ii) a fraction, the numerator of which is the number of months of Continuous
Service actually completed by Participant in such Performance Period (rounded to
the closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) comprising the portion of the Performance
Period ending with the earlier of (i) the effective date of the Change in
Control or (ii) the last day of the abbreviated Performance Period (if any)
taken into account under Paragraph 5(b)(ii).

(e)        Should Participant cease Continuous Service by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the entire Performance
Period and a Change in Control subsequently occur prior to the completion of
that Performance Period, then the Participant shall, at the time of such Change
in Control, vest in a pro-rated number of shares of Common Stock calculated by
multiplying (i) the number of Performance Shares or Performance-Qualified Shares
determined in accordance with the provisions of subparagraph (b) of this
Paragraph 5 by (ii) a fraction, the numerator of which is the number of months
of Continuous Service actually completed by Participant in such Performance
Period prior to his or her Retirement (rounded to the closest whole month), and
the denominator of which is the number of months (rounded to the closest whole
number) comprising the portion of the Performance Period ending with the last
day of the abbreviated Performance Period (if any) taken into account under
Paragraph 5(b)(ii).

(f)        The number of shares of Common Stock in which Participant vests on
the basis of the Performance Shares or Performance-Qualified Shares determined
in accordance with the foregoing provisions of this Paragraph 5 shall be issued
on the effective date of such Change in Control or as soon as administratively
practicable thereafter, but in no event more than fifteen (15) business days
after such effective date. Alternatively, those vested shares

 

6



--------------------------------------------------------------------------------

of Common Stock shall be converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of the Change in Control, and such consideration
shall be distributed to Participant within fifteen (15) business days following
the effective date of that Change in Control. Each issuance or distribution made
under this Paragraph 5(f) shall be subject to the Corporation’s collection of
the applicable Withholding Taxes.

(g)        Except for the actual number of shares of Common Stock in which
Participant vests in accordance with this Paragraph 5, Participant shall have
cease to have any further right or entitlement to any additional shares of
Common Stock under this Agreement following the effective date of the Change in
Control.

(h)        This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

6.        Adjustment in Shares.     Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, or should the
value of the outstanding shares of Common Stock be substantially reduced as a
result of a spin-off transaction or an extraordinary dividend or distribution,
or should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Administrator to the total number
and/or class of securities issuable pursuant to this Award in order to reflect
such change. In making such equitable adjustments, the Administrator shall take
into account any amounts credited to Participant’s book account under Paragraph
4(b) in connection with the transaction, and the determination of the
Administrator shall be final, binding and conclusive. In the event of any Change
in Control transaction, the provisions of Paragraph 5 shall be controlling.

7.        Issuance or Distribution of Vested Shares or Other Amounts.

(a)        Except as otherwise provided in Paragraph 5, the shares of Common
Stock in which Participant vests pursuant to the Performance and Continuous
Service vesting provisions of Paragraphs 1 and 3 shall be issued following the
completion of the Performance Period, in accordance with the following
provisions:

(i)        If the applicable Performance Period is coincidental with one or more
successive complete calendar years, the issuance shall be effected during the
period beginning with the first business day of the calendar year immediately
succeeding the end of the Performance Period and ending no later than March 15
of that year.

 

7



--------------------------------------------------------------------------------

(ii)        If the applicable Performance Period ends on a date other than the
last day of the calendar year, then the issuance shall be effected as soon as
administratively practicable following the completion of that Performance
Period, but no later than the later of (A) the last day of the calendar year in
which such Performance Period ends or (B the fifteenth (15th) day of third
(3rd) calendar month following the last of day of such Performance Period.

(b)        The Corporation shall, on the applicable issuance date, issue to or
on behalf of Participant a certificate (which may be in electronic form) for the
shares of Common Stock in which Participant vests pursuant to the Performance
and Continuous Service vesting provisions of Paragraphs 1 and 3 or the special
vesting provisions of Paragraph 5 and shall concurrently distribute to the
Participant any phantom dividend equivalents with respect to those Shares.

(c)        Except as otherwise provided in Paragraph 5, no shares of Common
Stock shall be issued prior to the completion of the Performance Period. No
fractional shares of Common Stock shall be issued pursuant to this Award, and
any fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share.

(d)        The Corporation shall collect the Withholding Taxes with respect to
each distribution of phantom dividend equivalents by withholding a portion of
that distribution equal to the amount of the applicable Withholding Taxes, with
the cash portion of the distribution to be the first portion so withheld.

(e)        Unless Participant (i) otherwise makes satisfactory arrangements with
the Corporation’s Human Resources Department, not later than forty-five
(45) days prior to the applicable issuance date of the shares of Common Stock
which vest and become issuable hereunder, to pay the applicable Withholding
Taxes through the delivery of a check payable to the Corporation in the amount
of such Withholding Taxes and (ii) in fact delivers such check to the
Corporation not later than that issuance date, the Corporation shall collect the
applicable Withholding Taxes through the following automatic share withholding
method:

-        On the applicable issuance date, the Corporation shall withhold, from
the vested shares of Common Stock otherwise issuable to Participant at that
time, a portion of those shares with a Fair Market Value (measured as of the
issuance date) equal to the applicable Withholding Taxes; provided, however,
that the number of shares of Common Stock which the Corporation shall be
required to so withhold shall not exceed in Fair Market Value the amount
necessary to satisfy the Corporation’s required tax withholding obligations
using the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income.

 

8



--------------------------------------------------------------------------------

(f)        Notwithstanding the foregoing provisions of Paragraphs 7(d) and 7(e),
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the vesting of the shares
of Common Stock or any other amounts hereunder (the “Employment Taxes”) shall in
all events be collected from Participant no later than the last business day of
the calendar year in which those shares or other amounts vest hereunder.
Accordingly, to the extent the applicable issuance date for one or more vested
shares of Common Stock or the distribution date for such other amounts is to
occur in a year subsequent to the calendar year in which those shares or other
amounts vest, the Participant shall, on or before the last business day of the
calendar year in which such shares or other amounts vest, deliver to the
Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those shares or other
amounts. The provisions of this Paragraph 7(f) shall be applicable only to the
extent necessary to comply with the applicable tax withholding requirements of
Code Section 3121(v).

(g)        Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Performance or Performance-Qualified Shares which vest under
the Award shall be made solely in shares of Common Stock.

8.        Special Deferral Election.     Provided Participant is a U.S. tax
resident and subject to Participant’s satisfaction of any applicable Withholding
Tax obligations under Paragraph 7, Participant may elect to defer the receipt of
any shares of Common Stock which may become issuable to Participant pursuant to
the terms of this Agreement, by submitting to the Corporation on a timely basis
a deferral election in the form provided for such purpose. Such deferral
election must be submitted to the Corporation prior to the last six (6) months
of the Performance Period (including any abbreviated Performance Period), and
any deferral election submitted within that six (6)-month period shall have no
force and effect. In submitting such deferral election, Participant must
represent that he or she understands the effect of such deferral under relevant
federal, state and local income and employment tax laws, including (without
limitation) the fact that Social Security, Medicare and other taxes may be due
upon the vesting of the shares of Common Stock notwithstanding the deferral
election. In no event may such a deferral election be made after Participant’s
cessation of Continuous Service, and no deferral election shall have any force
or effect unless such election complies with all applicable requirements of Code
Section 409A and the Treasury Regulations thereunder.

In the absence of a valid deferral election filed in accordance with this
Paragraph 8, this Agreement shall be administered and interpreted in a manner
that complies with the short-term deferral exception to Code Section 409A.
Accordingly, any ambiguity in the terms and provisions of this Agreement shall
be interpreted and applied so as to comply with the short-term deferral
exception standards under Code Section 409A and the Treasury Regulations
thereunder.

9.        Deferred Issuance Date.    Notwithstanding any provision to the
contrary in this Agreement, to the extent this Award may be deemed to create a
deferred compensation arrangement under Code Section 409A by reason of a
deferral election made pursuant to Paragraph 8 above or otherwise, then the
following limitations shall apply:

 

9



--------------------------------------------------------------------------------

-        No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Continuous Service shall actually be issued or distributed to Participant until
the date of Participant’s Separation from Service or as soon thereafter as
administratively practicable, but in no event later than the later of (i) the
close of the calendar year in which such Separation from Service occurs or
(ii) the fifteenth day of the third calendar month following the date of such
Separation from Service.

-        No shares of Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Continuous Service shall actually be issued or distributed to Participant prior
to the earlier of (i) the first day of the seventh (7th) month following the
date of Participant’s Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). The deferred Shares or other distributable amount shall be
issued or distributed in a lump sum on the first day of the seventh (7th) month
following the date of Participant’s Separation from Service or, if earlier, the
first day of the month immediately following the date the Corporation receives
proof of Participant’s death.

10.    Leaves of Absence.    For purposes of the applying the various Continuous
Service vesting provisions of this Agreement, Participant shall be deemed to
cease Continuous Service on the commencement date of any leave of absence and
not to remain in Continuous Status during the period of that leave, except to
the extent otherwise required by law or pursuant to the following policy:

-        Participant shall be deemed to remain in Continuous Service status
during (i) the first three (3) months of an approved personal leave of absence
or (ii) the first seven (7) months of any bona fide leave of absence (other than
an approved personal leave) and shall be deemed to cease Continuous Service upon
the expiration of the applicable three (3)-month or seven (7)-month period.

-        In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earlier of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date or (ii) the date
Participant’s Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or disability.

 

10



--------------------------------------------------------------------------------

11.      Compliance with Laws and Regulations.  The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all Applicable Laws relating thereto.

12.      Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the most current address then indicated for Participant on the
Corporation’s employee records or shall be delivered electronically to
Participant through the Corporation’s electronic mail system or through an
on-line brokerage firm authorized by the Corporation to effect sales of the
Common Stock issued hereunder. All notices shall be deemed effective upon
personal delivery or delivery through the Corporation’s electronic mail system
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

13.      Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

14.      Construction.  This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.

15.      Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

16.      Employment at Will.  Nothing in this Agreement or in the Plan shall
confer upon Participant any right to remain in Continuous Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any Related Entity employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Continuous Service at any time for any reason,
with or without Cause.

17.      Plan Prospectus.  The official prospectus for the Plan is available on
the Corporation’s intranet at: http://gnet/ HR/stocks_new.asp. Participant may
also obtain a printed copy of the prospectus by contacting Stock Administration
either through the internet at stockadministration@gilead.com or by telephoning
650-522-5517.

 

11



--------------------------------------------------------------------------------

18.      Participant Acceptance.  Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Corporation or through a written
acceptance delivered to the Corporation in a form satisfactory to the
Corporation. In no event shall any shares of Common Stock be issued under this
Agreement in the absence of such acceptance.

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC.

By:

   

Title:

   

 

12



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.      Administrator shall mean the Compensation Committee of the Board acting
in its capacity as administrator of the Plan.

B.      Agreement shall mean this Performance Share Award Agreement.

C.      Applicable Laws shall mean the legal requirements related to the Plan
and the Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.

D.      Award shall mean the award of Performance Shares made to Participant
pursuant to the terms of this Agreement.

E.      Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

F.      Board shall mean the Corporation’s Board of Directors.

G.      Cause shall have the meaning assigned to such term in Section 11(c) of
the Plan.

H.      Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:

 (i)      a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

 (ii)      a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets;



--------------------------------------------------------------------------------

 (iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

 (iv)    a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity. Should such
holding company structure or other Parent entity be established for the
Corporation, then subparagraph (iv) shall be applied solely to the board of
directors of that holding company or Parent entity.

I.        Code shall mean the Internal Revenue Code of 1986, as amended.

J.        Common Stock shall mean shares of the Corporation’s common stock.

K.       Constructive Termination shall have the meaning assigned to such term
in Section 11(d) of the Plan.



--------------------------------------------------------------------------------

L.        Consultant shall mean any person, including an advisor, who is
compensated by the Corporation or any Related Entity for services performed as a
non-employee consultant; provided, however, that the term “Consultant” shall not
include non-employee Directors serving in their capacity as Board members. The
term “Consultant” shall include a member of the board of directors of a Related
Entity.

M.        Continuous Service shall mean the performance of services for the
Corporation or a Related Entity (whether now existing or subsequently
established) by a person in the capacity of an Employee, Director or Consultant.
For purposes of this Agreement, Participant shall be deemed to cease Continuous
Service immediately upon the occurrence of either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation or any Related Entity or (ii) the entity for which
Participant is performing such services ceases to remain a Related Entity of the
Corporation, even though Participant may subsequently continue to perform
services for that entity. In jurisdictions requiring notice in advance of an
effective termination of Participant’s service as an Employee, Director or
Consultant, Continuous Service shall be deemed to terminate upon the actual
cessation of such service to the Corporation or a Related Entity notwithstanding
any required notice period that must be fulfilled before Participant’s
termination as an Employee, Director or Consultant can be effective under
Applicable Laws.

N.        Corporation shall mean Gilead Sciences, Inc., a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Gilead Sciences, Inc. which shall by appropriate action adopt
the Plan.

O.        Director shall mean a member of the Board.

P.        Employee shall mean an individual who is in the employ of the
Corporation (or any Related Entity), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

Q.        Fair Market Value per share of Common Stock on any relevant date shall
be the closing price per share of Common Stock (or the closing bid, if no sales
were reported), as quoted on the Stock Exchange serving as the primary trading
market for the Common Stock, on the last market trading day prior to the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable.

R.        1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

S.        Participant shall mean the person to whom the Award is made pursuant
to the Agreement.



--------------------------------------------------------------------------------

T.        Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

U.        Performance Goals shall mean the performance goals specified on
attached Schedule I which must be attained in order to satisfy the performance
vesting requirements for the shares of Common Stock subject to this Award.

V.        Performance Period shall mean the period specified on attached
Schedule I over which the attainment of the Performance Goals is to be measured.

W.        Performance-Qualified Shares shall mean the maximum number of shares
of Common Stock in which Participant can vest based on the level at which the
Performance Goals for the Performance Period are attained and shall be
calculated in accordance with the provisions of this Agreement. In no event
shall the number of such Performance-Qualified Shares exceed two hundred percent
(200%) of the number of Performance Shares designated in Paragraph 1 of this
Agreement.

X.        Performance Share shall mean the phantom shares of Common Stock
awarded under this Agreement which will entitle Participant to receive one or
more actual shares of Common Stock pursuant to this Award upon the satisfaction
of the performance and Continuous Service vesting requirements applicable to
such Award.

Y.        Permanent Disability shall mean the inability of Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

Z.        Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as
amended.

AA.    Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least fifty percent
(50%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain.

BB.    Retirement shall mean the Participant’s cessation of Employee status on
or after the date on which his or her combined age and years of Continuous
Service equal or exceed seventy (70) years.



--------------------------------------------------------------------------------

CC.    Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services). Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) of the Code for purposes of determining
the controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.

DD.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.

EE.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

FF.    Vesting Schedule shall mean the schedule set forth in Paragraph 1 of the
Agreement, pursuant to which the Performance Shares and the underlying shares of
Common Stock are to vest upon the satisfaction of the performance and Continuous
Service vesting requirements applicable to this Award.

GG.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award, any
phantom dividend equivalents distributed with respect to those shares and any
other amounts distributable in replacement or substitution of such shares.